DETAILED ACTION
The communication dated 8/11/2021 has been entered and fully considered.
Claims 1-8 and 13 were canceled. Claims 9-12 were amended. Claims 21-26 were added. Claims 9-12 and 14-26 are currently pending. Claims 14-20 were withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 8/11/2021, with respect to claims 9 and 11-12 have been fully considered and are persuasive.  The 35 U.S.C. § 102 rejections of claims 9 and 11-12 have been withdrawn.
Applicant’s arguments, see pages 9-10, filed 8/11/2021, with respect to claim 10 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejection of claim 10 has been withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-20 directed to an invention non-elected without traverse.  Accordingly, claims 14-20 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Claims 14-20 are to be canceled.

Allowable Subject Matter
Claims 9-12 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 9, Oh et al. U.S. Publication 2004/0163427, the closest prior art, differs from the instant claims in failing to teach a processor configured to: open the water supply valve to supply water to the detergent box to thereby supply water mixed with the additive to the tub, based on opening the water supply valve, control the first impeller to rotate in the second direction, and based on rotating the first impeller in the second direction, control the first impeller to rotate in the first direction to supply the water mixed with the additive to the circulating water supply device. Furthermore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the washing machine taught by Oh as claimed.
Claims 10-12 and 21-26 are allowed as they are dependent upon allowed claim 9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711